
      
        FEDERAL EMERGENCY MANAGEMENT AGENCY 
        44 CFR Part 67 
        [Docket No. FEMA-B-7413] 
        Proposed Flood Elevation Determinations 
        
          AGENCY:
          Federal Emergency Management Agency (FEMA). 
        
        
          ACTION:
          Proposed rule.
        
        
          SUMMARY:
          Technical information or comments are requested on the proposed base (1% annual chance) flood elevations and proposed base flood elevation modifications for the communities listed below. The base flood elevations and modified base flood elevations are the basis for the floodplain management measures that the community is required either to adopt or to show evidence of being already in effect in order to qualify or remain qualified for participation in the National Flood Insurance Program (NFIP). 
        
        
          DATES:
          The comment period is ninety (90) days following the second publication of this proposed rule in a newspaper of local circulation in each community. 
        
        
          ADDRESSES:
          The proposed base flood elevations for each community are available for inspection at the office of the Chief Executive Officer of each community. The respective addresses are listed in the following table. 
        
        
          FOR FURTHER INFORMATION CONTACT:
          Matthew B. Miller, P.E., Chief, Hazards Study Branch, Mitigation Directorate, 500 C Street SW., Washington, DC 20472, (202) 646-3461, or (e-mail) matt.miller@fema.gov. 
        
      
      
        SUPPLEMENTARY INFORMATION:
        The Federal Emergency Management Agency proposes to make determinations of base flood elevations and modified base flood elevations for each community listed below, in accordance with section 110 of the Flood Disaster Protection Act of 1973, 42 U.S.C. 4104, and 44 CFR 67.4(a). 
        These proposed base flood and modified base flood elevations, together with the floodplain management criteria required by 44 CFR 60.3, are the minimum that are required. They should not be construed to mean that the community must change any existing ordinances that are more stringent in their floodplain management requirements. The community may at any time enact stricter requirements of its own, or pursuant to policies established by other Federal, State, or regional entities. These proposed elevations are used to meet the floodplain management requirements of the NFIP and are also used to calculate the appropriate flood insurance premium rates for new buildings built after these elevations are made final, and for the contents in these buildings. 
        National Environmental Policy Act 
        This proposed rule is categorically excluded from the requirements of 44 CFR Part 10, Environmental Consideration. No environmental impact assessment has been prepared. 
        Regulatory Flexibility Act 
        The Associate Director for Mitigation certifies that this proposed rule is exempt from the requirements of the Regulatory Flexibility Act because proposed or modified base flood elevations are required by the Flood Disaster Protection Act of 1973, 42 U.S.C. 4104, and are required to establish and maintain community eligibility in the NFIP. No regulatory flexibility analysis has been prepared. 
        Regulatory Classification 
        This proposed rule is not a significant regulatory action under the criteria of section 3(f) of Executive Order 12866 of September 30, 1993, Regulatory Planning and Review, 58 FR 51735. 
        Executive Order 12612, Federalism 
        This proposed rule involves no policies that have federalism implications under Executive Order 12612, Federalism, dated October 26, 1987. 
        Executive Order 12778, Civil Justice Reform 
        This proposed rule meets the applicable standards of Section 2(b)(2) of Executive Order 12778. 
        
          List of Subjects in 44 CFR Part 67 
          Administrative practice and procedure, Flood insurance, Reporting and recordkeeping requirements.
        
        
        Accordingly, 44 CFR Part 67 is proposed to be amended as follows: 
        
          PART 67—[AMENDED] 
          1. The authority citation for Part 67 continues to read as follows: 
          
            Authority:

            42 U.S.C. 4001 et seq. Reorganization Plan No. 3 of 1978, 3 CFR, 1978 Comp., p. 329; E.O. 12127, 44 FR 19367, 3 CFR, 1979 Comp., p. 376, § 67.4
            
          
          

          2. The tables published under the authority of § 67.4 are proposed to be amended as follows:
          
          
              
            
              State 
              City/town/county 
              Source of flooding 
              Location 
              #Depth in feet above ground. *Elevation in feet. (NGVD) 
              Existing 
              Modified 
            
            
              California 
              Lassen County (Unincorporated Areas) 
              Robbers Creek 
              At confluence with Robbers Creek Left Channel below Mill Pond 
              None 
              *5,047 
            
            
                
              
              
              Approximately 250 feet upstream of State Highway 36 
              None 
              *5,115 
            
            
                
              
              Robbers Creek Left Channel Below Mill Pond 
              At confluence with Robbers Creek 
              None 
              *5,047 
            
            
                
              
              
              At the Mill Pond Embankment (approximately 1,600 feet upstream of Delwood Street) 
              None 
              *5,064 
            
            
                
              
              Robbers Creek Split Flow 
              At confluence with Robbers Creek 
              None 
              *5,062 
            
            
                
              
              
              At divergence from Robbers Creek 
              None 
              *5,073
            
            
            
              Maps are available for inspection at the Department of Community Development, 707 Nevada Street, Suite 5, Susanville, California.
            
            
            
              Send comments to The Honorable Lloyd Keefer, Chairman, Lassen County Board of Supervisors, 221 N. Roop Street, Susanville, California 96130. 
            
            
              California 
              Placer County (Unincorporated Areas) 
              Miner's Ravine 
              Just upstream of Sierra College Blvd. 
              *246 
              *251 
            
            
                
              
              
              Just upstream of Miner's Ravine Road 
              *357 
              *358 
            
            
                
              
              
              Approximately 650 feet upstream of Newcastle Road 
              None 
              *784
            
            
            
              Maps are available for inspection at the Placer County Public Works Department, 11444 B Avenue, Auburn, California.
            
            
            
              Send comments to The Honorable Donald G. Lundsford, Placer County Executive Officer, 175 Fulweiler Avenue, Auburn, California 95603. 
            
            
              California 
              Portola (City) (Plumas County) 
              Portola Splitflow 
              At confluence with Portola Tributary 
              None 
              *4,873 
            
            
                
              
              
              At divergence from Portola Tributary 
              None 
              *4,895 
            
            
                
              
              Portola Tributary 
              At confluence with Middle Fork Feather River 
              None 
              *4,839 
            
            
                
              
              
              Approximately 560 feet upstream of Ellen Avenue 
              None 
              *4,918
            
            
            
              Maps are available for inspection at the Portola City Hall, 35 Third Avenue, Portola, California. 
            
            
              Send comments to The Honorable Bill Adamson, P.O. Box 1255, Portola, California 96122. 
            
            
              California 
              Plumas County (Unincorporated Areas) 
              Middle Fork Feather River 
              Just upstream of the Western Pacific Railroad Crossing 
              None 
              *4,819 
            
            
                
              
              
              Approximately 4,500 feet upstream of confluence of Portola Tributary 
              None 
              *4,849 
            
            
                
              
              Portola Tributary 
              Approximately 500 feet upstream of Ellen Avenue 
              None 
              *4,918 
            
            
                
              
              
              Approximately 2,600 feet upstream of confluence of West Branch Portola Tributary 
              None 
              *5,076 
            
            
                
              
              West Branch Portola Tributary 
              At confluence with Portola Tributary 
              None 
              *4,951 
            
            
                
              
              
              Approximately 100 feet upstream of Deerweed Street 
              None 
              *5,036
            
            
            
              Maps are available for inspection at the Plumas County Courthouse, 520 Main Street, Room 120, Quincy, California.
            
            
            
              Send comments to The Honorable Donald Clark, Chairman, Plumas County Board of Supervisors, 520 Main Street, Room 309, Quincy, California 95971. 
            
            
              Montana 
              Cascade County (Unincorporated Areas)
              Gibson Flats
              At confluence with Sand Coulee Creek (North side of Railroad)
              *3,351
              *3,352 
            
            
               
              
              
              At divergence from Sand Coulee Creek
              *3,358 
              *3,361 
            
            
               
              
              Sand Coulee Creek
              Approximately 4,000 feet downstream of Goon Hill Road
              *3,345 
              *3,345 
            
            
               
              
              
              Just upstream of Gibson Flats Road
              *3,358 
              *3,357 
            
            
               
              
              
              Approximately 1,600 feet downstream of Blaine Street
              *3,423 
              *3,422 
            
            
               
              
              
              Approximately 2,000 feet upstream of Brown Road
              *3,448
              *3,448 
            
            
               
              
              Sand Coulee Creek (North side of Railroad)
              At confluence with Sand Coulee Creek (downstream)
              *3,346 
              *3,345 
            
            
               
              
              
              At divergence from Sand Coulee Creek (upstream)
              *3,355 
              *3,354 
            
            
               
              
              Sun River
              At confluence with Missouri River
              *3,319 
              *3,319 
            
            
              
               
              
              
              Approximately 1.5 miles upstream of Central Avenue West
              *3,328
              *3,332 
            
            
               
              
              
              Approximately 3,200 feet upstream of Manchester Bridge
              *3,339
              *3,339
            
            
            
              Maps are available for inspection at the Cascade County Planning Department, 415 Third Street, Northwest, Great Falls, Montana. 
            
            
            
              Send comments to The Honorable Peggy Beltrone, Chairperson, Cascade County Board of Supervisors, Room 111, Courthouse Annex, 325 Second Avenue North, Great Falls, Montana 59401. 
            
            
              Montana
              Great Falls (City) (Cascade County)
              Sun River 
              At confluence with Missouri River
              *3,319
              *3,319 
            
            
               
              
              
              Approximately 6,500 feet upstream of Interstate Highway 15
              *3,327
              *3,329 
            
            
            
              Maps are available for inspection at the Department of Zoning Administration, Two Park Drive South, Great Falls, Montana. 
            
            
            
              Send comments to The Honorable Randall H. Gray, Mayor, City of Great Falls, P.O. Box 5021, Great Falls, Montana 59403. 
            
            
              Oregon 
              Portland (City) (Multnomah County)
              Fanno Creek
              Approximately 2,350 feet downstream of Southwest 59th Avenue
              None 
              *243 
            
            
               
              
              
              Approximately 50 feet upstream of Southwest 45th Avenue
              None 
              *281 
            
            
            
              Maps are available for inspection at City Hall, 1221 Southwest Fourth Avenue, Portland, Oregon. 
            
            
            
              Send comments to The Honorable Vera Katz, Mayor, 1221 Southwest Fourth Avenue, Room 340, Portland, Oregon 97204. 
            
            
              Texas
              Beaumont (City) (Jefferson County)
              Keith Ditch
              Approximately 450 feet downstream of Dowlen Road
              *22 
              *22 
            
            
               
              
              
              Approximately 1,400 feet upstream of Major Drive
              None 
              *31 
            
            
               
              
              Walker Branch
              At dead-end of Debbie Drive 
              *21 
              *22 
            
            
               
              
              
              Just downstream of Tram Road
              *24 
              *24 
            
            
               
              
              Walker Branch Tributary
              Approximately 100 feet upstream of Tram Road
              *22 
              *22 
            
            
               
              
              
              Approximately 1,000 feet upstream of Spurlock Road
              None 
              *31 
            
            
               
              
              Willow Marsh Bayou
              Just upstream of Tyrell Park Road
              *13
              *15 
            
            
               
              
              
              Approximately 500 feet upstream of Interstate 10
              *16
              *17 
            
            
            
              Maps are available for inspection at City Hall, 801 Main Street, Beaumont, Texas.
            
            
            
              Send comments to The Honorable David W. Moore, Mayor, City of Beaumont, P.O. Box 3827, Beaumont, Texas 77704. 
            
            
              Texas
              Fort Bend County (Unincorporated Areas)
              San Bernard River
              Approximately 2 miles downstream of FM 442
              None
              *64 
            
            
               
              
              
              Approximately 2.25 miles upstream of the confluence with Snake Creek
              None
              *79 
            
            
            
              Maps are available for inspection at Fort Bend County Engineer's Office, 1124 Blume Road, Rosenberg, Texas.
            
            
            
              Send comments to The Honorable James Adolphus, Fort Bend County Judge, 301 Jackson Street, Suite 719, Richmond, Texas 77469. 
            
            
              Texas
              Jefferson County (Unincorporated Areas)
              Bayou Din
              Approximately 2,750 feet upstream of LaBelle Road 
              None
              *9 
            
            
               
              
              
              Approximately 6,100 feet upstream of Lawhorn Road
              None
              *31 
            
            
               
              
              Bayou Din Tributary 
              Approximately 950 feet upstream of confluence with Bayou Din
              *18
              *17 
            
            
               
            
            
               
              
              
              Approximately 1,900 feet downstream of Highway 124
              None
              *22 
            
            
               
              
              Ditch 505
              Approximately 3,100 feet downstream of Route 124
              None
              *13 
            
            
               
              
              
              Approximately 4,700 feet upstream of West Clubb Road
              None
              *19 
            
            
               
              
              Mayhaw Bayou
              Approximately 6,700 feet downstream of Timber Road
              None 
              *11 
            
            
               
              
              
              Approximately 850 feet upstream of Interstate 10 
              None
              *22 
            
            
               
              
              Mayhaw Bayou Tributary
              At confluence with Mayhaw Bayou
              None
              *16 
            
            
              
               
              
              
              Approximately 2,400 feet upstream of Brush Island Road
              None
              *19 
            
            
               
              
              Quinn Ditch 
              Approximately 5,500 feet downstream of Tram Road
              None
              *22 
            
            
               
              
              
              Approximately 100 feet upstream of Tram Road
              None 
              *23
            
            
               
              
              Taylor Bayou
              Approximately 11,000 feet downstream of LaBelle Road
              None
              *10 
            
            
               
              
              
              Approximately 250 feet upstream of Jap Road
              None
              *11 
            
            
               
              
              Tributary of Ditch 505
              At confluence with Ditch 505
              None
              *17 
            
            
               
              
              
              Approximately 2,000 feet upstream of West Clubb Road
              None
              *19
            
            
            
              Maps are available for inspection at the Jefferson County Courthouse, 1149 Pearl Street, 5th Floor, Beaumont, Texas.
            
            
            
              Send comments to The Honorable Carl R. Griffith, Jefferson County Judge, P.O. Box 4025, Beaumont, Texas 77704. 
            
            
              Texas 
              Wharton County (Unincorporated Areas)
              East Fork Jones Creek
              Approximately 800 feet upstream of FM 960
              None
              *115 
            
            
               
              
              
              Approximately 7,000 feet upstream of River Valley Road
              None
              *122 
            
            
               
              
              East Mustang Creek
              Approximately 1,800 feet downstream of confluence of Stage Stand Creek
              None
              *72 
            
            
               
              
              
              Approximately 1,750 feet downstream of Stockton Road
              None
              *88 
            
            
               
              
              San Bernard River
              Approximately 10,000 feet downstream of FM 442
              None
              *64 
            
            
               
              
              
              At confluence of Peach Creek
              None
              *79 
            
            
            
              Maps are available for inspection at the Wharton County Engineer's Office, 1017 North Alabama, Wharton, Texas.
            
            
            
              Send comments to The Honorable Lawrence C. Naiser, Wharton County Judge, Wharton County Courthouse, 103 South Fulton, Wharton, Texas 77188. 
            
          
          
            (Catalog of Federal Domestic Assistance No. 83.100, “Flood Insurance”)
            
            Dated: April 18, 2001. 
            Margaret E. Lawless, 
            Acting Executive Associate Director for Mitigation.
          
        
      
      [FR Doc. 01-10485 Filed 4-26-01; 8:45 am] 
      BILLING CODE 6718-04-P
    
  